Citation Nr: 1632187	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a sleep disorder claimed as chronic insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1980 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2015.  This matter was originally on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Board remanded the case in July 2015.  The Board directed that an addendum opinion be obtained based on a claims file review that addresses whether it is at least as likely as not that the Veteran's sleep apnea had its onset during service or is otherwise medically or related to his military service.  The Board directed that the examiner should discuss the significance, if any, of the Veteran's reports concerning snoring and pauses in his breathing while sleeping during service.  The Board directed that the examiner must consider and discuss all relevant medical evidence and lay assertions to include competent assertions to onset and continuity of symptoms to include alleged in-service breathing issues.  

A medical opinion was obtained in November 2015.  The physician opined that obstructive sleep apnea was less likely than not incurred in active service.  The physician noted that there were no complaints or symptoms report on the Veteran's October 1987 separation examination, no diagnosis of sleep apnea, and that he denied frequent trouble sleeping, headaches, respiratory symptoms, and hypertension to suggest undiagnosed sleep apnea.  The physician also noted that the Veteran's age, weight, height, body mass index at separation made sleep apnea less likely.  The physician noted that she could not confirm a diagnosis of obstructive sleep apnea, as there was no sleep study found.

The Board finds the VA opinion to be inadequate upon which to base a decision as the record includes a Preliminary Report/Split-Night Study of June 2008.  In addition, the physician did not discuss the significance, if any, of the Veteran's reports concerning snoring and pauses in his breathing while sleeping during service.  As such, the Board finds that an additional medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.
  
The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is related in any way to the Veteran's active duty service.  Further, the examiner should discuss the significance, if any, of the Veteran's reports concerning snoring and pauses in his breathing while sleeping during service and must consider and discuss all relevant medical evidence and lay assertions to include competent assertions to onset and continuity of symptoms to include alleged in-service breathing issues.   

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


